Title: From Thomas Jefferson to Abia Thorn, 25 September 1824
From: Jefferson, Thomas
To: Thorn, Abia

Monticello Sep. 25. 1824.The bearer Abia Thorn, of Phila a bricklayer by trade has done  much of the brickwork of the University of Virginia, and besides some of the other buildings,  of the best  workmanship himself and partner executed the walls of the principal  edifice the Rotunda, than which I believe more beautiful and faithful work has never been done in any country. he is moreover sober, industrious perfectly correct in his habits and conduct of entire probity & worth, and as such I recommend him for any employ he may sollicit:Th: J. 